                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK

DEEPIKA REDDY,
                                               Plaintiff,
              v.                                                         5:19-CV-1493
                                                                         (MAD/ATB)
GILLES R. R. ABITBOL, ESQ., et al.,
                                               Defendants.

DEEPIKA REDDY, Plaintiff, pro se

ANDREW T. BAXTER
United States Magistrate Judge

                   ORDER and REPORT-RECOMMENDATION

      Presently before the court is a pro se complaint which was transferred from the

Southern District of New York. (Complaint (“Compl.”)) (Dkt. No. 1, 2, 19, 20).

Plaintiff has paid the filing fee. Plaintiff brings this action pursuant to the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq. and

various state law causes of action. Defense counsel has appeared for three of the

defendants.

      On December 6, 2019, Arthur J. Siegel, Esq., counsel for Douglas M. McRae,

Esq. requested an extension of time to respond or otherwise move in opposition to the

complaint. (Dkt. No. 23). On December 10, 2019, the court granted all defendants an

extension of time to respond to the complaint until January 20, 2020. (Dkt. No. 25). In

his December 6, 2019 letter-motion, Attorney Siegel also requested that this court

undertake an initial review of the plaintiff’s complaint. (Id.) Paul G. Ferrara, Esq.,

counsel for defendant Joseph M. Finnerty, Esq., subsequently joined in Attorney

Siegel’s motion. (Dkt. No. 28).
I.    Initial Review

      Although the court has a duty to show liberality toward pro se litigants, and must

use extreme caution in ordering sua sponte dismissal of a pro se complaint before the

adverse party or parties have been served and have had an opportunity to respond, the

court still has a responsibility to determine that a claim is not frivolous before

permitting a plaintiff to proceed, notwithstanding payment of the filing fee. Fitzgerald

v. First East Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d Cir. 2000) (finding that a

district court may dismiss a frivolous complaint sua sponte even when plaintiff has paid

the filing fee). In determining whether an action is frivolous, the court must consider

whether the complaint lacks an arguable basis in law or in fact. Neitzke v. Williams, 490

U.S. 319, 325 (1989). Dismissal of frivolous actions is appropriate to prevent abuses of

court process as well as to discourage the waste of judicial resources. Neitzke, 490 U.S.

at 327; Harkins v. Eldridge, 505 F.2d 802, 804 (8th Cir. 1974).

      To survive dismissal for failure to state a claim, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. (citing Bell Atl. Corp.,

550 U.S. at 555). The court will now turn to a consideration of the plaintiff’s complaint

under the above standards.




                                              2
II.    Complaint

       A.      Generally

       In a very lengthy1 and confusing complaint, plaintiff alleges that the defendants,

together with non-defendant conspirators, committed various types of crimes, to cause

plaintiff injury to her and her business. (Compl. generally). The entire complaint

centers around plaintiff’s claim that defendant attorney Gilles Abitbol, Esq. was an

“illegal alien” at the time that he represented her on various New York State and

Federal Court actions, resulting, inter alia, in those actions becoming “null and void.”

(Compl. Count I, ¶¶ 321-25). In addition to damages, plaintiff requests a declaratory

judgment, declaring those “cases” null and void. (Id.) (citing 28 U.S.C. § 2201, 2202).

        B.     Procedural Background

       In order to better understand plaintiff’s claims in this action, I will undertake a

short description of the procedural background that has resulted in the present case.

Many of the background facts are clearer when read together with Judge D’Agostino’s

March 31, 2015 decision in Reddy v. Catone, No. 5:13-CV-707, 2015 WL 11023213

(N.D.N.Y. Mar. 31, 2015), aff’d, 630 F. App’x 120 (2d Cir. 2015).2 I have done so, and

have included those facts as appropriate.

       Plaintiff, a dentist, licensed to practice in New York State, brought an action in



       1
          The court notes that the complaint is likely also in violation of Fed. R. Civ. P. 8, which
requires a “short and plain” statement of the claim. This complaint is anything but short and plain.
However, rather that recommend dismissal based on Rule 8, the court will address the merits of
plaintiff’s claims.
       2
         I am only giving a very brief overview of the facts in plaintiff’s 2013 case, familiarity with
which is assumed for purposes of this decision.

                                                     3
the Northern District of New York 2013,3 in which she sued various state officials in

connection with complaints brought against her by some of her patients.4 She was

represented in her 2013 federal action by defendant Attorney Gilles Abitbol. Judge

D’Agostino dismissed plaintiff’s complaint, finding, inter alia, that she was not denied

due process by the New York State defendants, and that the individual defendant

dentists did not conspire to violate her constitutional rights. 2015 WL 11023213, at

*14-20. The dismissal of 13-CV-707 was affirmed by the Second Circuit. Reddy v.

Catone, supra. Plaintiff moved to “vacate” the district court’s decision after the Second

Circuit had affirmed. However, Judge D’Agostino denied plaintiff’s motion. Reddy v.

Catone, No. 13-CV-707, 2016 WL 6471226 (N.D.N.Y. Nov. 1, 2016).

       Plaintiff also brought various New York State lawsuits. In this RICO complaint,

plaintiff states that Attorney Abitbol “represented [plaintiff] in multiple State Court

Proceedings, including a defamation claim against a local television station for

reporting on Plaintiff’s confidential disciplinary proceedings . . . , [and] in a malpractice

suit against Plaintiff’s former attorneys in the defamation case and in an Eviction and


       3
          After initial dismissal under Rule 8, plaintiff was able to amend her complaint sufficiently to
allow it to proceed. 2015 WL 11023213, at *1.
       4
          Rather than submit to formal disciplinary action in her New York State administrative
proceedings, plaintiff consented to a partial restriction of her license, followed by the completion of
additional training in the areas of root canals and extractions. 2015 WL 1102323, at *2. Plaintiff
successfully completed her requirements under the consent order, but after one year of a three year
probationary period, she requested “reconsideration” by the State Board of Regents. Id. at *3.
Plaintiff’s letter essentially complained about the way she was treated and complained that she had
been subjected to discrimination. Id. This letter to the State Board of Regents was treated as an
application for reconsideration the result of the administrative proceedings under New York
regulations, but was denied by Louis J. Catone, the Director of the Office of Professional Discipline.
Plaintiff filed an Article 78 proceeding in the Appellate Division, Third Department, which affirmed
the administrative finding. Id. at *3-4.

                                                    4
Settlement proceeding[] against Igor Melnik a dentist who purchased Plaintiff’s dental

practice.” Compl. at 2.

       Now, unhappy with Attorney Abitbol’s performance in the above-mentioned law

suits, and unhappy with the outcome of the cases in which he represented her, plaintiff

has seized upon defendant Abitbol’s alleged illegal immigrant status to file this RICO

claim. She argues that all the prior law suits in which she was represented by this

attorney are “null and void.” As defendants in this lawsuit, in addition to Attorney

Gilles Abitbol, plaintiff has named Attorney Abitbol’s brother and sister-in-law (both

attorneys),5 who allegedly helped defendant Gilles Abitbol obtain a visa in 2002 and

allegedly made false representations to the Department of Labor with respect to

Attorney Gilles Abitbol from 2004 until 2007. (Compl. at 3). Plaintiff has sued

Douglas M. McRae, Esq. and his law office of Bond, Shoeneck, & King for

representing defendant Gilles Abitbol in a New York State Court action brought against

him by the plaintiff. (Compl. ¶¶ 195-289). Plaintiff has also named Joseph Finnerty,

Esq.,6 who apparently represented WSYR, the radio station, sued by plaintiff in New

York State Court while she was represented by defendant Gilles Abitbol. (Compl. ¶¶

128-94). The caption of the complaint also names “Does 1-10” and Corporations X and

Y. However, there are no facts alleged in the complaint with respect to these

unidentified defendants.


       5
           Plaintiff has also named their law firm as a defendant.
       6
         Defendant Attorney Finnerty was a partner at the law firm of Barclay, Damon, LLP in Buffalo,
New York, but plaintiff states that, as of September 1, 2019, defendant Finnerty has formed his own
law firm in Buffalo. (Compl. ¶ 8). Defendant Finnerty represented local television station, WSYR in
the defamation action filed by plaintiff against WSYR in New York State court. (Compl. ¶¶ 128-94).

                                                      5
       Plaintiff has also named a variety of “Non-Party Government Entities,” including

the Supreme Court, Appellate Division, Fourth Department; the Fifth Judicial District

Grievance Committee; the Supreme Court in Onondaga County; and the United States

District Court for the Northern District of New York. (Compl. ¶¶ 11-14).

III.   Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.
       § 1961 et seq.

       A.     Legal Standards

       The RICO statute provides a private right of action to any person injured in her

business or property by reason of a violation of Title 18 United States Code, section

1962. Lerner v. Fleet Bank, N.A., 459 F.3d 273, 283 (2d Cir. 2006) (citing 18 U.S.C.

§ 1964(c)). In order to establish a civil RICO claim, the plaintiff must plead the

conduct of an enterprise through a pattern of racketeering activity that causes injury to

business or property as a result of the RICO violation. Lundy v. Catholic Health

Systems of Long Island, Inc., 711 F.3d 106, 119 (2d Cir. 2013) (quoting Anatian v.

Coutts Bank (Switz.) Ltd., 193 F.3d 85, 88 (2d Cir. 1999)). The pattern of racketeering

activity must consist of two or more predicate acts of racketeering listed in 18 U.S.C. §

1961(1), (5). Id. The RICO conduct must be both the proximate and but for cause of

the plaintiff’s injury. Id. at 283.

       RICO provides only for injury to business or property. The statute does not

provide recovery for physical or emotional injuries. Kesick v. Ulloa, No. 1:10-CV-

1248, 2012 WL 2873364, at *9 (N.D.N.Y. July 12, 2012) (quoting Williams v. Dow

Chemical Co., 255 F. Supp. 2d 219, 225 (S.D.N.Y. 2003)); Moore v. Guesno, 485 F.

Supp. 2d 300, 305 (W.D.N.Y. 2007). In addition, it is well-settled that civil RICO “is

                                            6
an unusually potent weapon - the litigation equivalent of a thermonuclear device.

Because the mere assertion of a RICO claim . . . has an almost inevitable stigmatizing

effect on those named as defendants, . . . courts should strive to flush out frivolous

RICO allegations at an early stage of the litigation.” Gruber v. Gilbertson, No. 16-CV-

9727, 2019 WL 4458956, at *5 (S.D.N.Y. Sept. 17, 2019) (quoting Katzman v.

Victoria’s Secret Catalogue, 167 F.R.D. 649, 655 (S.D.N.Y. 1996)) (internal quotations

omitted).

       B.      Application

       This court has carefully reviewed the plaintiff’s complaint and finds that, in

addition to possible violations of Rule 8, plaintiff’s claims are frivolous. She

essentially continues to press her claim that, because defendant Abitbol is an

undocumented or “illegal alien,” everything that he has done, and every individual who

has ever assisted him, defended him, or opposed him in a lawsuit without claiming that

he was an illegal alien, has now become part of the RICO “enterprise,” and has

allegedly engaged in illegal activities. Every time that defendant Gilles Abitbol mailed

a document in a lawsuit, purchased property, or defended himself in a lawsuit, plaintiff

has determined that a “predicate act” of mail or wire fraud has occurred. Plaintiff has

been unsuccessful in every tribunal in which she has attempted to raise his allegedly

illegal status, and she now believes that by packaging her claims as a RICO complaint,

she may accomplish what she has been unable to do in any state or federal court.7

       7
         The frivolous nature of plaintiff’s claims are clearly reflected in her statements that all the
courts and the administrative body which have failed to hold in her favor, have assisted in the fraud.
As stated above, these courts and administrative bodies include the Supreme Court of New York,
Appellate Division, Fourth Department; the Fifth Judicial District Grievance Committee; the Onondaga

                                                   7
       Plaintiff’s first problem is that it appears that defendant Gilles Abitbol, was, and

still is, admitted to practice law in the State of New York and in the Northern District of

New York. Plaintiff apparently does not contest this. In fact, she has included as an

exhibit a letter she received from the Principal Counsel to the Fifth Judicial District

Grievance Committee, dated September 17, 2019, indicating that plaintiff’s complaint

against defendant Gilles Abitbol was thoroughly investigated and “closed.” (Pl.’s Ex.

25).

       However, plaintiff continues to argue that because defendant Gilles Abitbol is an

illegal alien, he is automatically ineligible to practice law in the United States, and that

every case he has ever handled is therefore, null and void, including her lawsuits.8

Some of plaintiff’s alleged predicate acts involve violating what plaintiff claims is

defendant Abitbol’s “fiduciary” duty to plaintiff to inform her of his “immigration

status.” She alleges that, if she had known this “status,” she would have chosen a

different attorney, and she would have won her cases.

County Supreme Court; and the United States District Court for the Northern District of New York.
(Pl.’s RICO Statement ¶ 3(a)-(d)). Although plaintiff has not named these entities as defendants, she
refers to them in answer to a question about “alleged wrongdoers, other than the defendants listed
above.” (Pl.’s RICO Statement ¶ 3). The question also asks about the “alleged misconduct of each
wrongdoer.” (Id.) Once again, it is clear that plaintiff is simply challenging the holdings of all of these
courts and the Grievance Committee.
       8
          As exhibits, plaintiff has included page after page of what appears to be documents indicating
that defendant appeared as counsel in a number of state court law suits. (Pl.’s Exs. 4-5, 10) (Dkt. No.
1). Plaintiff has also included documents relating to employer “identification” for an H-1B Visa. (Pl.’s
Exs. 1, 6, 9). An H-1B Visa is a non-immigrant visa, allowing United States companies to employ
graduate level workers in specialty occupations. https://my.uscis.gov/exploremyoptions/h1_visas_for _
temporary_workers Defendant Gilles Abitbol’s name does not appear on either of the documents.
Plaintiff has also attached information from 2004, relating to defendant Abitbol’s purchase of real
property and discharge of mortgage. (Pl.’s Exs. 2, 8). Exhibit 12 appears to be a list of defendant Gilles
Abitbol’s appearances in federal court, dating from 2004 to 2017. Exhibit 15 appears to be a list of
defendant Gilles Abitbol’s charges relating to plaintiff’s 2013 federal court action.

                                                     8
       In support of her claims, plaintiff cites defendant Gilles Abitbol’s deposition in

New York State Court in which he stated that he did not “reveal” his immigration

“status” when he was getting admitted to the New York State Bar.9 She also argues that

defendant Attorney McRae encouraged defendant Gilles Abitbol to assert his Fifth

Amendment rights during the state court deposition, when plaintiff asked him about his

“immigration status,” implying that he must be an illegal alien or he would have

answered the question.

       Plaintiff has no legal basis to claim that plaintiff’s representation of her, or any

other party, was “unauthorized” or invalid because of his alleged “immigration status.”

Every exhibit, related to Attorney Abitbol’s “status” that plaintiff has attached to her

complaint states just the opposite. In addition, contrary to plaintiff’s assertions, in New

York State, one is not “automatically” disqualified from being admitted to the New

York State Bar solely because of “immigration status.” The New York State Appellate

Division, Fourth Department held that a federal statute10 requiring a state to pass a law

providing for eligibility of illegal aliens for State and local public benefits, including

the issuance of professional licenses, was unconstitutional. In re Vargas, 131 A.D.3d 4,

23-25 (2d Dep’t 2015). Specifically, the court stated that

               giving all deference to the federal government’s supreme


       9
         The deposition was in an action that plaintiff brought against Attorney Gilles Abitbol. The
allegation about his failure to “reveal” his immigration status was the subject of the letter from the
Grievance Committee referred to above.
       10
           The federal statute, 8 U.S.C. § 1621(d) gives the States authority to “provide for eligibility of
illegal aliens for State and local public benefits.” 131 A.D.3d at 23. The Appellate Division held that
requiring the State to pass such a law before allowing illegal aliens to obtain such benefits violated the
10th Amendment of the United States Constitution. Id. at 23-25.

                                                     9
              authority to regulate immigration and to determine
              immigration policy, because the opt-out provision of 8 U.S.C.
              § 1621(d) as it applies to the question of the admission of
              attorneys and counselors-at-law to the practice of law in the
              State of New York, is constitutionally infirm, we reject its
              authority to mandate the governmental mechanism by which
              the state may exercise its discretion to opt out of the
              restrictions imposed [by the statute]. . . .

Id. at 27. The court further stated that “a decision to opt out from the restrictions

imposed [by the statute], to the limited extent that it governs the admission of attorneys

as professional licensees, may be lawfully exercised by the judiciary in order to be

consistent with the Judiciary Law of the State of New York and the sovereignty

guaranteed by the Tenth Amendment.” Id. The court ultimately stated that it was not

“encouraging unauthorized entry into the United States,” but found no legal

impediment or rational basis for withholding the privilege of practicing law in the State

of New York from undocumented aliens who have been granted Deferred Action for

Childhood Arrivals (“DACA”) relief,11 as long as the individual met all the other

requirements for admission. Id. at 27-28. The court also stated that the determination of

whether to grant DACA relief and grant employment authorizations to such persons

“rests firmly with the Department of Homeland Security.” Id. at 28.

       Although the court is well aware that the Vargas involved an alien who was

granted DACA relief, but the holding essentially found that the judiciary was in charge

of admitting attorneys, while Homeland Security was in charge of making the alien

determination. Thus, defendant’s immigration “status,” whatever that might mean, does

       11
         As noted by the Appellate Division, the DACA program provides for “deferral of removal,”
but does not “confer immigration status” on the applicant. 131 A.D.3d at 8 n.3 (citation omitted).

                                                10
not “automatically” disqualify him from admission to the Bar in New York State, and

whatever his “status” was during the federal or state litigation, it had no bearing on the

result. Plaintiff’s allegation that if she were aware of this “status,” she would have

chosen a better attorney is self-serving and cannot establish the causation element of

her RICO case.

       If plaintiff believed that defendant Gilles Abitbol overcharged her, or if his actual

representation of her was somehow negligent, then plaintiff has had the opportunity to

make the appropriate claims in the appropriate venues. She may not convert such

claims into a RICO case by involving everyone who ever assisted defendant Gilles

Abitbol or represented him in a claim that this plaintiff brought against him.12 Because

the lynchpin of her claim fails, based upon her own complaint and submissions, the rest

of plaintiff’s claims against the rest of the defendants fail.

       In addition, as stated above, the RICO conduct must be both the proximate and

but for cause of the plaintiff’s injury. Lundy v. Catholic Health Systems of Long Island,

Inc., supra. The Supreme Court has held that the “proximate cause” required for

plaintiff to recover under the RICO statute requires a “direct relation” between the

injury asserted and the conduct alleged. Holmes v. Securities Investor Protection Corp.,

503 U.S. 258, 268 (1992). The less direct an injury, the more difficult it would be to

determine what portion of the damages were attributable to “the RICO violation as


       12
           For example, plaintiff alleges that by filing plaintiff’s 2013 complaint in federal court,
Attorney Gilles Abitbol committed “wire fraud.” (Compl. ¶ 92). Plaintiff also claims that when
defendant Abitbol hired defendant Attorney McRae and his law firm to represent him in the action that
plaintiff brought against Abitbol in state court, they obstructed justice, in support of the Racketeering
by having Attorney Abitbol plead the Fifth Amendment. (Compl. at p.4).

                                                   11
distinct from other independent factors.” Commercial Cleaning Svcs., LLC v. Colin Svc.

Systs., Inc., 271 F.3d 374, 381-82 (2d Cir. 2001) (citing Holmes, 503 U.S. at 273).

       A link that is “‘too remote, purely contingent, or indirect is insufficient.’” Wang

v. Yien-Koo King, No. 18 Civ. 8948, 2019 WL 1763230, at *6 (S.D.N.Y. Apr. 22, 2019)

(quoting Empire Merchants, LLC v. Reliable Churchill, LLLP, 902 F.3d 132, 141 (2d

Cir. 2018) (quoting Hemi Grp., LLC v. City of New York, 599 U.S.1, 17 (2010))

(internal quotations omitted). In order to make the determination, the court must

evaluate “‘whether it would be difficult to determine how much the tortious conduct

injured the defendant as compared to other factors.’” Id.

       In this case, the complaint cannot remotely meet the proximate cause

requirement. The problem in plaintiff’s claim is that the “injury” to her business and

her reputation was based on the disciplinary proceedings against her.13 Judge

D’Agostino, whose decision was affirmed by the Second Circuit,14 found that plaintiff’s

due process rights were not violated by the State defendants in plaintiff’s 2013 case.

Whatever defendant Abitbol’s “immigration status” was, it had nothing to do with his

performance during the case, nor did it have anything to do with Judge D’Agostino’s


       13
           The court notes that defendant Gilles Abitbol did not represent plaintiff during the time that
the state proceedings were being instituted against her and when she signed the consent settlement,
surrendering a portion of her license. Plaintiff was apparently represented by various attorneys during
that time. (Dkt. No. 40 in 13-CV-707 at pp. 5-7). Part of the problem with plaintiff’s due process claim
was that she consented to the partial revocation of her license, and then decided that it was not the best
thing for her to do.
       14
         Judge D’Agostino had a further opportunity to review her decision when plaintiff made a
motion to “vacate” after the Second Circuit affirmed the decision. Clearly, the issue of plaintiff’s “due
process” during the disciplinary process has been thoroughly litigated. The plaintiff’s consent to the
settlement of her disciplinary process and her treatment by the state agency were not directly related to
defendant Abitbol’s “immigration status.”

                                                   12
decision to dismiss the action. Any alleged “misrepresentations”15 made, many years

prior to the federal court lawsuit could not be the “direct cause” of plaintiff’s injuries.

Plaintiff’s attempts to make everything that defendant Gilles Abitbol did after the

alleged misrepresentations into RICO violations are inadequate.16

       Plaintiff’s attempts to convert every litigation activity and every court filing by

defendants Abitbol, McRae, and Finnerty into predicate acts for the RICO claim are

similarly frivolous. In Kim v. Kimm, 884 F.3d 98, 103-105 (2d Cir. 2018), the Second

Circuit held that “[i]n the absence of corruption,” litigation activity “‘cannot act as a

predicate offense for a civil-RICO claim.’” Id. at 104 (citations omitted). In Kim,

plaintiff claimed that the defendants committed mail and wire fraud by, inter alia,

preparing, signing, and filing declarations in conjunction with a lawsuit. Id. at 103. The

Second Circuit found that “‘[i]f litigation activity were adequate to state a claim under

RICO, every unsuccessful lawsuit could spawn a retaliatory action,’” which “‘ would

inundate the courts with procedurally complex RICO proceedings.’” Id. (citations

omitted). Allowing such claims would chill the public policy goal of maintaining

“open access to the courts.” Id. at 104.

       As discussed above, it is clear that defendant Gilles Abitbol was admitted to

practice law in New York State and in the Northern District of New York during the




       15
         This court is in no way implying that such misrepresentations were made. I am only
accepting as “true” the claims made in plaintiff’s complaint for purposes of argument only.
       16
          For example, plaintiff’s attempt to link the purchase of real property with some RICO
violation because the defendant “used” proceeds that he acquired through his illegal law practice are
completely frivolous.

                                                  13
time in question17 and remains so currently. Plaintiff’s attempt to relitigate all of her

previous actions by making such frivolous RICO claims must be dismissed on initial

review.

       WHEREFORE, based on the findings above, it is
       RECOMMENDED, that the complaint be DISMISSED IN ITS ENTIRETY
WITH PREJUDICE AS FRIVOLOUS, and it is
       ORDERED, that plaintiff’s motion to file electronically (Dkt. No. 30) is
DENIED WITHOUT PREJUDICE at this time. If the court does not adopt this
Order and Report-Recommendation, then plaintiff may reapply for electronic filing
privileges.
       Pursuant to 28 U.S.C. § 636 (b)(1) and Local Rule 72.1(c), the parties have
FOURTEEN (14) DAYS within which to file written objections to the foregoing
report. Any objections shall be filed with the Clerk of the Court. FAILURE TO
OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL PRECLUDE
APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing
Small v. Secretary of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28
U.S.C. § 636 (b)(1); Fed. R. Civ. P. 6(a), 6(e), 72.
Dated: January 7, 2020




       17
          The court must also point out that there is no question about citizenship or “immigration
status” on the admission form for attorneys in the Northern District of New York. The court would
also point out that the proper method for making a complaint against an attorney who practices in the
Northern District of New York is outlined in Local Rule 83,4(g) and involves making the complaint to
the Chief Judge of the Northern District of New York, who determines whether to send the complaint
to a panel for its review. Id.

                                                 14
